Citation Nr: 1013161	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, to include residual scar.

2.  Entitlement to service connection for a head injury, to 
include residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active military service from July 1944 to 
February 1946.  Among his several decorations for his period 
of active service are a Combat Infantryman Badge (CIB) and a 
Purple Heart Medal.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims of entitlement to 
service connection for a left shoulder disability and of 
entitlement to service connection for a head injury are 
decided.

A review of the Veteran's service treatment records shows 
that in April 1945 the Veteran was hospitalized after being 
wounded in action.  According to the record, a piece of 
plaster fell onto the Veteran after a shell exploded in a 
building near him.  The Veteran was awarded a Purple Heart 
Medal for an injury sustained as a result of this event. 

The Veteran has claimed that in addition to the service-
connected left leg injury sustained in the event described 
above, he also sustained a left shoulder injury and a head 
injury in the same event.  While there are no records of any 
complaints of these injuries, the service treatment records 
on file appear to be incomplete.  Additionally, while there 
is no notation of either of these injuries on the Veteran's 
February 1946 separation examination report, the separation 
examination report also notes that the Veteran sustained no 
injuries in service, when it is quite clear that he did, 
considering the award of the Purple Heart Medal.

In the case of a Veteran who engaged in combat with the 
enemy in a period of war, lay evidence of in-service 
incurrence or aggravation of a disease of injury shall be 
accepted consistent with the circumstances, conditions, or 
hardships of such service, not withstanding the lack of 
official record of such incurrence or aggravation.  
38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 
524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996).

The Board finds that the Veteran is presumed to have 
sustained a head injury and a left shoulder injury in his 
April 1945 combat accident.  In this regard, there is 
sufficient evidence of record documenting that the Veteran 
was involved in a combat accident in April 1945.  
Additionally, the injuries described by the Veteran are 
consistent with the accident described by the Veteran.  
Also, as discussed above, the STRs are incomplete as well as 
inconsistent with the known circumstances of the Veteran's 
service; as such they cannot be relied upon to accurately 
account for all the injuries the Veteran sustained in 
service. 

In June 2007, the Veteran was afforded a VA examination.  At 
that time, the Veteran again reported that his left side was 
injured when part of a building fell on him while he was 
serving in World War II.  The examiner diagnosed the Veteran 
with arthritis of the left acromioclavicular joint and 
impingement syndrome, which were both confirmed by x-ray 
findings.  Additionally, the Veteran was found to have a 
tender, 4 centimeter (cm) x 1 cm, depressed scar on the 
anterior left shoulder.  There was no disability found to 
exist in the right shoulder and the Veteran was reported to 
be right handed.  The Veteran was also found to have another 
4 cm x 1 cm scar on his left anterior scalp that was both 
tender and depressed.  The examiner did not provide a 
medical opinion as to the etiology of the Veteran's left 
shoulder arthritis, left shoulder scar, or scalp scar.    

In July 2007 the Veteran was also afforded a VA psychiatric 
examination.  At that time, the Veteran reported that he had 
sustained a head injury while serving in World War II when 
part of a building fell on him.  The examiner diagnosed the 
Veteran with a cognitive disorder not otherwise specified 
(NOS) and the Veteran was noted, by history, to have 
dementia of some form.  The examiner did not provide an 
opinion as to the etiology of the Veteran's cognitive 
disorder. 

The Board finds that the Veteran should be afforded VA 
examinations in order to determine the nature and etiology 
of his left shoulder arthritis, left shoulder scar, left 
scalp scar, and cognitive disorder NOS.    

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
examination(s) by a physician(s) with 
appropriate expertise to determine the 
nature and etiology of any currently 
present left shoulder disability, left 
shoulder scar, and left scalp scar.  
The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based on the examination results and a 
review of the claims folder, the 
examiner(s) should provide an opinion 
as to whether there is a 50 percent or 
better probability that any currently 
present left shoulder disability, left 
shoulder scar, or left scalp scar is 
etiologically related to the Veteran's 
active service, to include the April 
1945 combat accident described by the 
Veteran.  For the purposes of the 
opinion the examiner should presume 
that the Veteran is a reliable 
historian.

The supporting rationale for all 
opinions expressed using sound medical 
principles and evidence in the claims 
file must also be provided.

2.	The Veteran should be afforded a VA 
traumatic brain injury examination by a 
physician with appropriate expertise to 
determine the current residuals of his 
April 1945 traumatic brain injury, to 
include any currently present cognitive 
disorder and/or dementia.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be performed.  

Based on the examination results and a 
review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that any currently 
present cognitive disorder or dementia 
is etiologically related to the 
Veteran's active service, to include 
the April 1945 traumatic brain injury.  
For the purposes of the opinion the 
examiner should presume that the 
Veteran is a reliable historian.

Based on the examination results and a 
review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent of 
better probability that any currently 
present cognitive disorder or dementia 
was chronically worsened by the 
Veteran's active service, to include 
the April 1945 traumatic brain injury.  
For the purposes of the opinion the 
examiner should presume that the 
Veteran is a reliable historian.

The supporting rationale for all 
opinions expressed must also be 
provided.  

3.	The RO or the AMC should undertake any 
additional development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claims of 
entitlement to service connection for a 
left shoulder disability, to include 
residual scar, and entitlement to 
service connection for a head injury, 
to include residual scar, in light of 
all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless he is otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

